Case: 13-13318   Date Filed: 06/03/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13318
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:11-cv-02801-EAK-TGW



LESTER E. ROLLINS, JR.,

                                                          Petitioner-Appellant,

                                 versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 3, 2015)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-13318     Date Filed: 06/03/2015     Page: 2 of 5


      Lester E. Rollins, Jr. appeals an order denying his 28 U.S.C. § 2254 petition.

In support, he argues that the state court threatened him at his change-of-plea

hearing by telling him that, if he chose not to plead guilty and went to trial, he

would face a 60-year maximum possible sentence, which would have been an

illegal sentence. Accordingly, he contends that the trial court coerced him into

pleading guilty, in violation of his right to due process.

      We review the district court’s decision de novo, but we review the state

habeas court’s decision with deference. Reed v. Sec’y, Fla. Dep’t of Corr., 593
F.3d 1217, 1239 (11th Cir. 2010). We may affirm the denial of a habeas petition

on any ground supported by the record. Trotter v. Sec’y, Dep’t of Corr., 535 F.3d
1286, 1291 (11th Cir. 2008) (quotation omitted).

      Under § 2254(d), a federal court may not grant habeas relief on claims that

were previously adjudicated in state court on the merits unless the state court’s

adjudication resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Supreme Court holdings or

resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the state court. 28 U.S.C. § 2254(d)(1)-(2). A

state court’s decision is contrary to clearly established Supreme Court precedent if

it arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law or if the state court decides a case differently than the Supreme


                                           2
              Case: 13-13318     Date Filed: 06/03/2015    Page: 3 of 5


Court has on a set of materially indistinguishable facts. Borden v. Allen, 646 F.3d
785, 817 (11th Cir. 2011).

      When reviewing a state court’s decision applying federal law, a federal court

must not determine the accuracy of the result, but rather, whether the result was

unreasonable, which is “a substantially higher threshold.” Schriro v. Landrigan,

550 U.S. 465, 473, 127 S. Ct. 1933, 1939, 167 L. Ed. 2d 836 (2007). A state court’s

determination of a factual issue is presumed to be correct, and the petitioner has the

burden of rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1). A summary disposition on the merits is entitled

to the same deference as if the state court had entered written findings to support

its decision. See Wright v. Sec’y, Dep’t of Corr., 278 F.3d 1245, 1255 (11th Cir.

2002).

      Because a plea of guilty waives several constitutional rights, the Due

Process Clause of the Fourteenth Amendment requires the plea to be both

voluntary and knowing. Gaddy v. Linahan, 780 F.2d 935, 943 (11th Cir. 1986).

Before the district court accepts a guilty plea, there must be an affirmative showing

that the plea was intelligent and voluntary, and the waiver of constitutional rights

will not be presumed from a silent record. Boykin v. Alabama, 395 U.S. 238,

242-43, 89 S. Ct. 1709, 1711-12, 23 L. Ed. 2d 274 (1969). A guilty plea that is not

knowingly and voluntarily entered violates the Due Process Clause, and is,


                                          3
               Case: 13-13318      Date Filed: 06/03/2015     Page: 4 of 5


therefore, invalid. Id., 395 U.S. at 243 n.5, 89 S. Ct. at 1712 n.5. For a guilty plea

to be knowing and voluntary, the accused must understand the significance of the

waiver and the consequences of the plea. Id. at 243-44, 89 S.Ct. at 1712.

“Ignorance, incomprehension, coercion, terror, inducements, subtle or blatant

threats might be a perfect cover-up of unconstitutionality. The question of an

effective waiver of a federal constitutional right . . . is . . . governed by federal

standards.” Id. at 242-43, 89 S.Ct. at 1712. In order to ensure that a plea is

knowing and voluntary, the Court stated that trial courts should conduct an

“examination of the defendant which should include, inter alia, an attempt to

satisfy itself that the defendant understands the nature of the charges, his right to a

jury trial, the acts sufficient to constitute the offenses for which he is charged and

the permissible range of sentences.” Id. at 244 n.7, 89 S. Ct. at 1713 n.7.

      The Supreme Court of Florida has held that multiple sentences imposed

pursuant to statutory habitual offender enhancement provisions cannot be ordered

to run consecutively if the underlying offenses arose from the same criminal

episode. Hale v. State, 630 So. 2d 521, 524-35 (Fla. 1993); see also Jackson v.

State, 659 So. 2d 1060, 1062-63 (Fla. 1995) (holding that courts could not impose

consecutive sentences for offenses rising out of a single criminal episode when one

sentence was enhanced under statutory habitual offender provisions and the other

sentence was enhanced under a different statutory section). A sentence imposed


                                            4
               Case: 13-13318     Date Filed: 06/03/2015    Page: 5 of 5


under the Prison Releasee Reoffender Punishment Act, Fla. Stat. § 775.082(9)

(“PRR”) is not “enhanced” within the meaning of Hale and Jackson, however, and

Florida trial courts may impose consecutive sentences when one sentence is

enhanced under the habitual offender statutory provisions and the other is imposed

as a PRR sentence. Cotto v. State, 139 So. 3d 283, 288-90 (Fla. 2014) (discussing

both Hale and Jackson in distinguishing PRR sentences from statutorily enhanced

sentences).

      Contrary to Rollins’s argument, the state court correctly advised him that a

PRR sentence could be ordered to run consecutively to a sentence enhanced under

the habitual offender statute, and, therefore, the state court’s conclusion that the

court did not coerce him was reasonable. Boykin, 395 U.S. at 243-44, 89 S. Ct. at

1712; Cotto, 139 So. 3d at 289-90. As such, we affirm the district court’s denial of

Rollins’s § 2254 petition.

      AFFIRMED.




                                           5